DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 allowed.
The closest relevant art is Kwon et al (9,757,674 B2) wherein Kwon et al teach an air cleaning device determining a replacement time of a filter (200 in Figs. 7A & 7B) comprising a filter (200) for filtering particles in air that is suctioned, a camera (303) to monitor a state of the filter (200) and a controller (474) for analyzing an image of the filter (200) acquired from the camera (303) in order to determine a pollution level of the filter (200), wherein the controller (474) is configured to determine a time at which the filter (200) is to be replaced based on at least the pollution level of the filter (see col. 8, lines 5-30).  Kwon et al teach the controller (474) configured to determine the time at which the filter (200) is to be replaced based on at least the pollution level of the filter (200) and information based on the threshold of a predetermined period (col. 9, lines 4-15).  Kwon et al further teach a receiver for receiving information (471) about an air pollution level of a region wherein the controller (474) is configured to determine the time at which the filter is to be replaced in further consideration of the information about the air pollution level of the region (see col. 8, lines 20-30).  Kwon et al also teach a method of determining a replacement time of a filter (200) comprising the steps of collecting an image of the filter (200) through a camera (303) to monitor the filter (200); determining a pollution level of the filter (200) by analyzing the collected image of the 
Kwon et al do not teach a controller for analyzing an image of the filter acquired from the first camera in order to determine a pollution level of the filter, and the controller is configured to divide the image of the filter acquired from the first camera into a plurality of areas each having a predetermined size, to determine the pollution level for each area, and to generate a replacement alarm signal in response to the number of areas of the filter having pollution levels exceeding a predetermined level being equal to or greater than a predetermined value, and wherein the determining the pollution level of the fitter comprises dividing the image of the filter collected through the first camera into a plurality of areas each having a predetermined size and determining the pollution level for each area, and wherein the method further comprises generating a replacement alarm signal in response to the number of areas of the filter having pollution levels exceeding a predetermined level being equal to or greater than a predetermined value, after the determining the pollution level of the filter.
5.	Claims 1-4 and 6-9 of this instant patent application differ from the disclosure of Kwon et al in that an air conditioner determines a replacement time of a filter wherein the air conditioner specifically includes a filter for filtering particles in air that is suctioned, a first camera to monitor a state of the filter and a controller for analyzing an 
6.	Claims 10-13 and 15-20 of this instant patent application differ from the disclosure of Kwon et al in that a method of determining a replacement time of a filter in an air conditioner comprises the steps of collecting an image of the filter through a first camera to monitor the filter, determining a pollution level of the filter by analyzing the collected image of the filter and determining a time at which the filter is to be replaced based on at least the pollution level of the filter, wherein the determining the pollution level of the filter comprises dividing the image of the filter collected through the first camera into a plurality of areas each having a predetermined size and determining the pollution level for each area, and wherein the method further comprises generating a replacement alarm signal in response to the number of areas of the filter having pollution levels exceeding a predetermined level being equal to or greater than a predetermined value, after the determining the pollution level of the filter.
According to Applicant’s specification in paragraph 0026, “the controller may be configured to divide the image of the filter acquired from the first camera into a plurality of areas each having a predetermined size, to determine the pollution level for each 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        October 18, 2021